Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed on 4/26/2022, the following objections/rejections have been withdrawn:
The claim objections of claims 1-2;
The 35 U.S.C. 112(b) rejection of claims 1-8;
The 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 1-5 as being anticipated by US 2018/0369675 (Papadopoulos).
The 35 U.S.C. 103 rejection of claims 6-7 as being unpatentable over Papadopoulos in view of US 7,188,852 (Fritschen).
The 35 U.S.C. 103 rejection of claim 8 as being unpatentable over Papadopoulos in view of US 2008/0096725 (Keiser).

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 2018/0369675 (Papadopoulos). Regarding claim 1, Papadopoulos discloses a device configured for a person to sit on for training purposes for executing a leg rotation movement similar to cycling (bicycle training assembly 210 - FIGS. 6-12), the device comprising: a saddle on a frame (bicycle seat (unlabeled) on bicycle frame 240 - FIG. 6); a bottom bracket bearing (front sprocket 244 - FIG. 6); at least one mounting element for immobile mounting (front support assembly 212 - FIG. 6), wherein the at least one mounting element 212 is fixed with the frame 240 (FIG. 6), wherein the at least one mounting element 212 comprises two mounting legs 222,222 engageable with a floor via front tracks 260 (FIG. 6), a widening extending between the two mounting legs (the perpendicular portions of the front tracks 260 extending between the front tracks can each be interpreted as a widening - FIG. 6), and two vertical legs 260 (FIG. 6), each of the mounting legs 222 is connected to one of the vertical legs 260 (FIG. 6); and connecting sections similar to dropouts of a bicycle frame (rear wheel mount 248 - FIG. 6) for connection of the device to a roller trainer (rear wheel mount support assembly 250, which in one embodiment is a roller trainer named Wahoo Kickr® - para 0030, FIG. 6); wherein the at least one mounting element 212 is separate from the roller trainer 250 (FIG. 6).
However, Papadopoulos fails to disclose the two vertical legs and the widening form a triangle configuration. After an updated search and consideration, no prior art could be found to provide any teaching, suggestion, or motivation that would have made one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papadopoulos’s invention to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784